DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–4 and 7–13 is/are pending.
Claim(s) 1–4 and 7–9 is/are being treated on their merits.
Claim(s) 10–13 is/are withdrawn from consideration.
Claim(s) 5 and 6 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1 and 5–9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim(s) 2–4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 2 recites the limitation "an end point of the first side surface region." Claim 1 recites the limitation "an end point of the first side surface region." It is unclear if "an end point of the first side surface region" recited in claim 2 is further limiting "an end point of the first side surface region" recited in claim 1. The Office recommends the limitation "the end point of the first side surface region" in claim 2.
Claim 2 recites the limitation "the full second width" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "the second full width."
Claims 3 and 4 are directly dependent from claim 2 and include all the limitations of claim 2. Therefore, claims 3 and 4 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
Claim(s) 1–4, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0011070 A1, hereinafter Kim) in view of  Tamaya et al. (JP 2010-192154 A, hereinafter Tamaya).
Regarding claims 1 and 2, Kim discloses a pouch-type secondary battery (100, [0096]), which includes:
an electrode assembly (120)  having a positive electrode plate (320) and a negative electrode plate (340) disposed to face each other (FIG. 12, [0113]) and
a pouch case (110) having a concave groove (116) formed to accommodate the electrode assembly (120, [0096]),
wherein the pouch case (110) includes a first pouch film (111) and a second pouch film (112) thermally fused to the first pouch film (111, [0103]), and
wherein the concave groove (116) is formed in at least one of the first pouch film (111) and the second pouch film (112, [0096]), and
wherein the concave groove (116) includes a first side surface region extending from the reference surface and a second side surface region extending from an end point of the first side surface region to the bottom surface (FIG. 3, [0097]),
wherein the electrode assembly (120) includes a first battery cell group (126) stacked in the first side surface region and a second battery cell group (122) stacked in the second side surface region (FIG. 3, [0097]),
a first full width of each battery cell of the first battery cell group (126) corresponds to a first full width of the concave groove (116) included in the first side surface region (FIG. 3, [0097]), and
a second full width of each battery cell of the second battery cell group (122) corresponds to a second full width of the concave groove (116) included in the second side surface region (FIG. 3, [0097]).
Kim does not explicitly disclose:
the concave groove has a bottom surface on which the electrode assembly is placed so that the bottom surface has an area equal to or greater than an area of a reference surface that covers an opening of the concave groove,
wherein, in the first side surface region, the first full width of the concave groove is gradually decreased in a depth direction from the reference surface and, in the second side surface region, the second full width of the concave groove is gradually increased from the end point of the first side surface region in the depth direction to the bottom surface.
Tamaya discloses a pouch-type secondary battery (1, [0028]), which includes an electrode assembly (30) having a positive electrode plate and a negative electrode plate disposed to face each other (FIG. 2, [0030]) and a pouch case (10, 20) having a concave groove (10) formed to accommodate the electrode assembly (30, [0028]), wherein the pouch case (10, 20) includes a first pouch film (10) and a second pouch film (20) thermally fused to the first pouch film (10, [0028]), and wherein the concave groove (10) is formed in at least one of the first pouch film (10) and the second pouch film (20, [0028]), and wherein the concave groove (10) includes a first side surface region (12, 122) extending from the reference surface and a second side surface region (121) extending from an end point of the first side surface region (12, 122) to the bottom surface (FIG. 2, [0029]), the concave groove (10) has a bottom surface (11) on which the electrode assembly (30) is placed so that the bottom surface (11) has an area equal to or greater than an area of a reference surface that covers an opening of the concave groove (10, [0028]), wherein, in the first side surface region (12, 122), the first full width of the concave groove (10) is gradually decreased in a depth direction from the reference surface and, in the second side surface region (121), the second full width of the concave groove (10) is gradually increased from the end point of the first side surface region (12, 122) in the depth direction to the bottom surface (11, [0029]) to improve the volume energy density of the pouch-type secondary battery (see laminate battery, [0039]). Kim and Tamaya are analogous art because they are 
Modified Kim does not explicitly disclose:
wherein the second full width of each battery cell of the second battery cell group is greater than the first full width of each battery cell of the first battery cell group.
Tamaya discloses a second full width in the second side surface region (121) of the concave groove (10) is greater than a first full width in the first side surface region (12, 122) of the concave groove (10, [0028]). Kim discloses a first full width of each battery cell of the first battery cell group (126) corresponds to a first full width of the concave groove (116) included in the first side surface region (FIG. 3, [0097]), and a second full width of each battery cell of the second battery cell group (122) corresponds to a second full width of the concave groove (116) included in the second side surface region (FIG. 3, [0097]). Therefore, the combination of Kim and Tamaya suggests "wherein the second full width of each battery cell of the second battery cell group is greater than the first full width of each battery cell of the first battery cell group."
Regarding claim 3, modified Kim discloses all claim limitations set forth above and further discloses a pouch-type secondary battery:
wherein the first side surface region has a rounded shape (FIG. 3, [0097]).
Regarding claim 4
wherein a full width of the electrode assembly (120) corresponds to the first full width of the concave groove (116) at the end point of the first side surface region (FIG. 3, [0097]).
Regarding claim 8, modified Kim discloses all claim limitations set forth above and further discloses a pouch-type secondary battery:
wherein the concave groove (116) is formed at the first pouch film (111, [0096]).
Regarding claim 9, modified Kim discloses all claim limitations set forth above and further discloses a pouch-type secondary battery:
wherein the first pouch film (111) and the second pouch film (112) are formed using a single film , and the second pouch film (112) is disposed to overlap the first pouch film (112) to form a single cup-type pouch case (110, [0103]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0011070 A1) in view of  Tamaya (JP 2010-192154 A) as applied to claim(s) 1 above, and further in view of Harayama et al. (US 2016/0204393 A1, hereinafter Harayama).
Regarding claim 7, modified Kim discloses all claim limitations set forth above, but does not explicitly disclose a pouch-type secondary battery, further comprising:
an inner film configured to surround an outer circumference of the electrode assembly accommodated in the pouch case.
Harayama discloses a secondary battery (100) comprising an inner film (10) configured to surround an outer circumference of an electrode assembly (80) accommodated in the battery case (30) to insulate the electrode assembly from the battery case (FIG. 3, [0042]). Kim and Harayama are analogous art because they are directed to lithium ion secondary batteries. .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1–4 and 7–9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.